EMPLOYMENT RELATIONS/ UNEMPLOYMENT
COMPENSATION/ADMINISTRATIVE APPEALS:
  Prior to seeking court action in an administrative matter, the party must exhaust the available avenues of administrative relief through administrative appeal.
  R.C. 4141.28(L) provides that an appeal from an adverse decision of the referee is accomplished by the filing of a further appeal with the Board of Review.  There is no provision for appeal directly to the court of common pleas from the referee's decision.  Since the appellant failed to exhaust his administrative remedies by not initiating a further appeal to the Board of Review, the court of common pleas was without jurisdiction to review the decision of the hearing officer, and the court properly granted the motion to dismiss the action for lack of subject-matter jurisdiction.